MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	82	
Docket:	      Cum-16-464	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	4,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         IN	RE	ASHLYN	L.	
	
	
PER	CURIAM	

	       [¶1]	 	 The	 mother	 of	 Ashlyn	 L.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	(Portland,	Powers,	J.)	terminating	her	parental	rights	to	Ashlyn	pursuant	

to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)	 (2016).1	 	 She	 challenges	 the	

sufficiency	 of	 the	 evidence	 to	 support	 the	 judgment	 and	 the	 court’s	

discretionary	determination	of	Ashlyn’s	best	interest.		We	affirm	the	judgment.	

	       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found,	by	clear	

and	 convincing	 evidence,	 that	 the	 mother	 is	 unable	 to	 protect	 Ashlyn	 from	

jeopardy	or	take	responsibility	for	her	within	a	time	reasonably	calculated	to	

meet	her	needs,	the	mother	failed	to	make	a	good	faith	effort	to	rehabilitate	and	

reunify	 with	 the	 child,	 and	 termination	 of	 the	 mother’s	 parental	 rights	 is	 in	




    1		The	father’s	parental	rights	to	Ashlyn	were	terminated	by	the	same	judgment.		He	did	not	appeal.	
2	

Ashlyn’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii),	(b)(iv).		The	

court	based	its	determination	on	the	following	factual	findings.	

	        [¶3]	 	 The	 child,	 who	 was	 thirteen	 months	 old	 at	 the	 time	 of	 the	

termination	hearing,	has	lived	in	foster	care	with	her	maternal	grandparents2	

and	her	older	sister	since	she	was	two	days	old.		At	the	time	of	Ashlyn’s	birth,	

the	mother’s	older	daughter	was	already	in	the	custody	of	the	Department	of	

Health	and	Human	Services3	because	of	the	mother’s	complete	inability	to	care	

for	her	and	refusal	to	comply	with	a	safety	plan.		The	Department	alleged	that	

the	 mother	 similarly	 had	 no	 safe	 plan	 to	 care	 for	 Ashlyn	 and	 obtained	 a	

preliminary	order	of	protection	on	her	behalf	immediately	after	she	was	born.			

	        [¶4]		The	mother	has	significant	untreated	mental	health	issues,	a	history	

of	domestic	violence	against	the	father,	and	a	lack	of	knowledge	regarding	child	

development	and	basic	child	care.		She	refuses	to	get	help	and	will	not	engage	

with	 proper	 supports.	 	 Her	 comments	 regarding	 her	 ability	 to	 care	 for	 her	

children	are,	at	times,	“delusional.”		

         [¶5]		Although	the	mother	was	provided	with	services	including	therapy,	

parental	coaching,	supervised	visitation,	and	a	case	worker,	she	has	rejected	or	


     2		The	foster	father	is	the	mother’s	father	and	the	foster	mother	is	the	mother’s	stepmother.			


     3		The	mother’s	rights	to	her	older	daughter	have	since	been	terminated.	
                                                                                        3	

ignored	the	parenting	feedback	and	advice	that	are	designed	to	enable	her	to	

safely	 care	 for	 Ashlyn.	 	 The	 parental	 coaching	 and	 therapy	 sessions	 were	

discontinued	because	of	the	mother’s	failure	to	cooperate	and	engage.		Despite	

the	 services	 made	 available	 to	 her,	 the	 mother	 made	 little	 or	 no	 progress	

toward	alleviating	jeopardy.		At	the	time	of	the	termination	hearing,	she	was	

eight	months	pregnant	with	her	third	child	and	had	no	safe	or	realistic	plan	to	

care	for	Ashlyn.			

	     [¶6]		Ashlyn	is	healthy	and	happy	in	kinship	foster	care	and	has	bonded	

with	her	foster	parents.		The	foster	parents	are	in	the	process	of	adopting	her	

older	sister,	and	the	foster	mother	testified	that	they	also	hope	to	adopt	Ashlyn.		

Both	the	Department	and	the	guardian	ad	litem	recommended	termination	of	

the	mother’s	parental	rights	and	a	permanent	plan	of	adoption.	

	     [¶7]		Contrary	to	the	mother’s	contentions,	there	is	sufficient	evidence	to	

support	the	court’s	findings,	by	clear	and	convincing	evidence,	of	at	least	one	

ground	 of	 parental	 unfitness,	 and	 that	 termination	 of	 the	 mother’s	 parental	

rights	is	in	Ashlyn’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)-(ii),	

(b)(iv);	In	re	I.S.,	2015	ME	100,	¶	11,	121	A.3d	105.		The	court	did	not	err	or	

abuse	its	discretion	in	determining	that	termination	of	the	mother’s	parental	

rights,	 freeing	 Ashlyn	 for	 the	 permanency	 of	 adoption,	 is	 in	 the	 child’s	 best	
4	

interest.	 	 See	 In	 re	 Thomas	 H.,	 2005	 ME	 123,	 ¶¶	 16-17,	 889	 A.2d	 297;	 In	 re	

Jazmine	L.,	2004	ME	125,	¶¶	14-16,	861	A.2d	1277.		Accordingly,	we	affirm	the	

judgment.	

	       The	entry	is:	

                           Judgment	affirmed.	

	       	       	          	    	     	

Julie-Anne	 Blanchard,	 Esq.,	 The	 Law	 Office	 of	 Julie-Anne	 Blanchard,	 LLC,	
Biddeford,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	

Portland District Court docket number PC-2015-66
FOR CLERK REFERENCE ONLY